PRESIDING JUSTICE MURRAY delivered the opinion of the court: ' Defendant, Josephine Cooper (Cooper), appeals from two orders of the trial court involving her plea of guilty to the charge of obstruction of justice for which she was sentenced to one year’s probation. The basis of the charge was Cooper’s concealment in a safety deposit box of a weapon used in the homicide of Rodney Williams, her father. Cooper’s son was arrested and charged in connection with the shooting. On February 2, 1987, Cooper, while being represented by a public defender, pleaded guilty to the charge after court proceedings conducted by the trial judge pursuant to Rule 402 of the rules of the supreme court. (107 Ill. 2d R. 402.) She was sentenced to probation by the trial judge. On February 10, 1987, Cooper filed a motion to withdraw her plea. Represented by a second public defender, her motion to withdraw was heard on July 7, 1987. After hearing evidence, the trial court denied the motion to withdraw. On July 22, 1987, Cooper, through the second public defender, filed her notice of appeal. On October 6, 1988, a third public defender filed a brief charging that the trial court committed reversible error by denying her motion to vacate on the grounds that Cooper was sick at the hearing on the date she withdrew her plea, that there was an insufficient factual basis for the plea, that Cooper did not understand the nature of the proceeding at which she withdrew her plea, and that she was not properly advised by her trial counsel. In the brief, the third public defender pleads that Cooper’s plea be vacated and her case remanded for trial. Granting the relief requested in the appeal may be an act of judicial futility since Cooper’s probation period appears to have long since passed. It might even be eventually harmful to Cooper if reversed and remanded for a new trial. The possibility of an increased punishment may exist. (People v. McCutcheon (1977), 68 Ill. 2d 101, 368 N.E.2d 886.) If affirmed, her claims of lack of adequate representation by trial counsel may be res judicata in any subsequent proceeding to set aside her felony conviction, based on her guilty plea. Confident that the able public defender now representing Cooper has adequately advised her of the result of her request in this case that her guilty plea be vacated and her case remanded for trial, the majority of this court addresses the points raised on appeal and feels it must affirm the trial court’s action in accepting Cooper’s plea and denying her motion to withdraw her plea. After the Rule 402 proceeding (107 Ill. 2d R. 402) pursuant to which Cooper withdrew her plea of not guilty and entered a guilty plea, the trial judge then informed defendant of the nature of the charge to which she was pleading guilty and the sentencing provisions. After reading the charge to defendant, the judge asked her if that was the offense to which she was pleading and she responded, “Yes.” Next, he discussed the rights she was waiving by pleading guilty, including the right to a jury trial, the right to confront witnesses against her and the right to a presentence investigation in the event that she was tried and convicted. Defendant indicated to the court that she understood and was waiving each of these rights. The judge then questioned her concerning the voluntary nature of her plea. She indicated that no one forced her to plead guilty, that she was doing so of her own free will and that no one had promised her anything in exchange for her plea other than the agreed-upon sentence of one year’s probation. The judge then asked for a statement of facts. The assistant State’s Attorney indicated that the parties would stipulate that if called to testify, Detective Robert Dwyer would state that during the evening of October 13, 1986, Rodney Williams was killed by a shotgun wound to the head. Pursuant to his investigation of this incident, Dwyer arrested defendant’s son, Eugene Cooper, and also had several conversations with defendant. He would further testify that his investigation disclosed that the weapon used in the shooting was given to defendant on or about October 14, 1986, and that she then placed it in a safety deposit box over which she had control. On that same day he obtained a search warrant for the safety deposit box, from which he recovered the gun. An examination of the gun revealed that it was used to kill Rodney Williams. It was also stipulated that defendant failed to cooperate with the police in recovering the weapon. Following the stipulation, the trial court entered its finding that defendant understood the nature of the charge against her and the possible penalties under law. It further found that defendant understood and knowingly waived her rights and that there was a sufficient factual basis to support defendant’s guilty plea. The court then entered a final judgment on the guilty plea. After the parties indicated that there was nothing in aggravation or mitigation, the trial court sentenced defendant to one year’s probation. The defendant at the time was represented by a public defender. On July 7, 1989, a hearing was held on defendant’s motion to withdraw her guilty plea. Defendant was represented by a second public defender at this hearing. Defendant testified that prior to the date on which she pleaded guilty she made two attempts to see the assistant public defender who was representing her in order to discuss her case. However, in each instance he told her that he could not talk to her until her court date. She stated that the first time that she talked to him about her case was outside of the courtroom on the date of her scheduled court appearance. She indicated that prior to her pleading guilty, her attorney never explained the charges against her and never discussed any evidence that the State intended to use. She also testified that on the date she pleaded guilty she was ill, suffering from high blood pressure and diabetes, and that she felt light-headed. On cross-examination, defendant denied meeting with her probation officer after pleading guilty and telling her that she wanted to withdraw her guilty plea because she was concerned that it would harm her son’s pending defense against the murder charge. However, she did acknowledge that she had a conversation with her attorney about her case prior to pleading guilty, that the judge informed her of the pretrial conference, and that after the conference she pleaded guilty. She also testified that after pleading guilty, the judge explained the charges against her, the type of sentence that she could be given, and the rights that she was waiving by pleading guilty. Jayne Mulcrone testified that she was defendant’s probation officer. She stated that on March 9, 1987, she met with defendant and that defendant told her that she wanted to withdraw her guilty plea because she thought that it would be detrimental to her son’s pending case. In denying defendant’s motion the court noted the following: (1) that the court personally recalled accepting defendant’s guilty plea; (2) that the charges against defendant had been read to her and the possible penalties explained; (3) that she indicated to the court that she understood the charges and the penalties; (4) that she had been advised of the evidence the State would introduce if her case proceeded to trial; and (5) that she waived her right to a trial. After making these findings, the court concluded that defendant’s plea was made knowingly and voluntarily.  We first consider defendant’s claim that the stipulated facts do not provide a factual basis sufficient to support her guilty plea. She contends that because the stipulated facts failed to establish that she knew of the shooting or of the charges against her son at the time the gun was placed in the safety deposit box, the facts failed to offer proof of the requisite intent necessary to sustain the charge of obstructing justice. Defendant asserts that the facts were also insufficient because they failed to establish that defendant actually placed the gun in the safety deposit box or that she had sole control over the box. Defendant’s arguments are unpersuasive. The state of mind or intent need not be proven by direct evidence, but can be inferred from the proof of surrounding circumstances. (People v. Gray (1986), 146 Ill. App. 3d 714, 717, 496 N.E.2d 1269; People v. Shaw (1978), 63 Ill. App. 3d 227, 379 N.E.2d 949.) In the instant case, the requisite intent can be inferred from three specific facts that were stipulated to by the parties; (1) Detective Dwyer had several conversations with defendant pursuant to his investigation of the shooting; (2) defendant was the mother of the suspect arrested by Detective Dwyer; and (3) just one day after the incident, the gun used in the shooting was found in a safety deposit box controlled by defendant. Furthermore, contrary to defendant’s claim, the stipulated facts included a statement that the safety deposit box was under defendant’s control. While the word “sole” was not used to characterize that control, we do not find that to be a sufficient basis to support defendant’s claim when considered in the context of the other evidence stipulated to by the parties. Therefore, it is reasonable to infer from the proof of surrounding circumstances that defendant placed the gun in the safety deposit box with the intent of obstructing the prosecution of her son. Moreover, in accepting a guilty plea the court’s duty is only to assure itself that a factual basis for the plea exists, not to determine whether the defendant was proved guilty beyond a reasonable doubt. (People v. Carter (1988), 165 Ill. App. 3d 169, 172, 518 N.E.2d 1068.) Accordingly, we find that the stipulated facts provided a factual basis sufficient to support defendant’s plea of guilty to the charge of obstructing justice. Next, defendant claims that the trial court committed reversible error by denying her motion to withdraw her guilty plea because at the time she entered her plea she was ill, she did not understand the nature of the proceedings or the admonishment of the trial court, and she had not been properly advised by her attorney. To support this argument defendant refers to her testimony at the hearing on the motion to withdraw her plea, during which she stated that she did not understand what the judge was saying to her because she was frightened and ill from high blood pressure and diabetes. Moreover, prior to trial, defendant attempted to visit defense counsel on two occasions, but on each occasion she was told that he could not meet with her until the day of trial. On that day, defense counsel met with defendant for a few minutes before going into court, during which time he never discussed the evidence or the facts of the case with defendant. Therefore, defendant argues that her decision to plead guilty was not an intelligent decision.  The law provides that for a guilty plea to be constitutionally valid, the record must affirmatively show that the plea was intelligent and voluntary. (People v. Turner (1983), 111 Ill. App. 3d 358, 443 N.E.2d 1167.) This requirement is satisfied when the trial court substantially complies with Supreme Court Rule 402. (People v. Turner, 111 Ill. App. 3d 358, 443 N.E.2d 1167.) This rule provides that the trial court shall not accept a plea of guilty without first informing defendant of and determining that he understands the nature of the charge, the minimum and maximum sentence prescribed by law, that he had the right not to plead guilty, and that he is relinquishing certain rights by pleading guilty. (107 Ill. 2d R. 402(a).) The court must also determine that the plea is voluntary and that there is a factual basis for the plea. (107 Ill. 2d R. 402.) Generally, substantial compliance with Supreme Court Rule 402 indicates that the plea was intelligent and voluntary. People v. Turner, 111 Ill. App. 3d 358, 443 N.E.2d 1167.  A review of the record in the instant case indicates that the trial court substantially complied with Supreme Court Rule 402. Before accepting defendant’s guilty plea, the trial court read the charges against defendant after which she responded that that was the charge to which she was pleading guilty. The court then explained sentencing and the legal rights that defendant was waiving by pleading guilty. Defendant responded that she understood. Upon further inquiry by the court, she also indicated that she was so pleading of her own free will, under no coercion or threat. The court then read the stipulation of facts, with no objection by defendant. After finding that defendant understood the nature of the charges against her and possible penalties, that she understood and waived her legal rights and that there was a sufficient factual basis to support the guilty plea, the court entered a final judgment on the plea. The record does not support defendant’s claim that her plea was not made intelligently and voluntarily. The fact that she may have been frightened at the time she pleaded guilty has no bearing on the matter. It is perfectly clear from the record that before the court accepted her plea she was properly admonished and that she freely and voluntarily pleaded guilty with a full understanding of her rights and the consequences of her waiver thereof. Moreover, a review of the record does not indicate that defendant’s ability to freely and voluntarily plead guilty was in any way affected by her alleged medical condition.  We also reject defendant’s claim that the trial court’s acceptance of the plea was improper because she was denied effective assistance of counsel prior to pleading guilty. Essentially, defendant argues that because defense counsel only met with her for a few minutes just prior to the court proceedings and that during this meeting defense counsel did not discuss with her the State’s evidence or the facts of the case, she was uninformed and therefore unable to render an intelligent guilty plea. We disagree. The fact that defense counsel first met with defendant just prior to the court proceedings does not necessarily mean that she was uninformed at the time she pleaded guilty. Moreover, the record discloses that immediately after the pretrial conference, defense counsel again met with defendant to discuss the results of the conference. The record also discloses that the trial court thoroughly admonished defendant, and she clearly and unequivocally communicated to the court that she understood the proceedings and the ramifications of her guilty plea.  Finally, in considering defendant’s claim we are guided by the general rule that the decision of whether to allow a defendant to withdraw a guilty plea is within the sound discretion of the trial court, and its decision will not be disturbed unless it appears that the plea was entered through a misapprehension of the facts or the law, that defendant has a defense worthy of consideration, or that there is doubt of the guilt of the accused and the ends of justice would be better served by submitting the case to a trial. (People v. Hillenbrand (1988), 121 Ill. 2d 537, 521 N.E.2d 900; People v. Pirt (1987), 164 Ill. App. 3d 379, 517 N.E.2d 1172.) In the instant case, defendant does not allege and the record does not in any way suggest that any of those circumstances existed to warrant reversing the trial court’s denial of defendant’s motion to withdraw. For the reasons stated above, the judgment of the circuit court is affirmed. Affirmed. LORENZ, J., concurs.